DETAILED ACTION
Applicant's submission filed on 12 May 2021 has been entered.  Claims 19 and 20 are currently amended; no claims are cancelled; claims 1-18 are previously presented; no claims have been added.  Claims 1-20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 8, filed 12 May 2021, with respect to “Rejections under 35 U.S.C. 101” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.
Applicant’s arguments, see page 9, filed 12 May 2021, with respect to “Rejections under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that the technical solutions in Suzuki only aims at one process while the communication method in this application is used to realize the two-way data sending and receiving process where the sending target is other devices in the group. 
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sending target is other devices in the group and it is a two-way data sending and receiving process) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims merely state that a data 
constructing a target group of two [or more] communication devices where each communication device sequentially transmits a message at a certain frequency [note: this message could be transmitted between two cell phones, a cell phone to a base station, a base station to a cell phone of the target group]; 
determine a priority for the one communication device of the target group [but only that one], then determine a transmission time slot corresponding to the priority according to the priority [note: First, “corresponding to priority according to priority” is redundant.  Second, nothing is stated about priorities for other communication devices of the group and how they relate to each other which argument argued on page 10 that Horio does not teach a priority setting for each communication terminal];
a data message is transmitted at the transmission time slot and a different data message is received at a time different than the transmission time slot [note: it is unknown who is transmitting or receiving either of the data messages, due to the transmission time slot, this could be read as the one communication device that had the determined priority transmitted and a different device that could even be outside the group receives a data message even].
Applicant’s arguments, see page 11, filed 12 May 2021, with respect to “Rejections under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that those skilled in the art would not have the motivation to combine the entirety of Suzuki with the entirety of Horio or Cadd.   
The examiner respectfully disagrees.  In response to applicant's argument that those skilled in the art would not have the motivation to combine the entirety of Suzuki with the entirety of Horio or Cadd, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments, see page 11-12, filed 12 May 2021, with respect to “Rejections under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that the application is ultimately directed to elements which are not claimed.   
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining the priority and transmission time each communication device in the constructed target group, wherein the communication device is further configured to send data in its transmission time slot and receive data in the rest of the time) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully refers the applicant to how the current claims can be interpreted under broadest reasonable interpretation above.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 February 2021 and 26 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0169429 A1), hereafter referred Suzuki, in view of Horio et al. (US 2010/0009708 A1), hereafter referred Horio, further in view of Cadd et al. (US 5,528,622), hereafter referred Cadd.

Regarding claim 1, Suzuki teaches a communication method for a communication device, comprising:
constructing a target group, wherein the target group comprises the communication device and at least one other communication device, and each communication device in the target group sequentially transmits a message (Suzuki, [0137]; each device 10 sequentially transmits state information) on a communication frequency point of the target group (Suzuki, [0136]; wireless communications which inherently uses a frequency band).

transmitting a data message in the transmission time slot.
However, Horio teaches determining a priority of the communication device in the target group (Horio, Fig. 3, [0039]; priority orders of the transmission with a user ID of the speaker), and determining a transmission time slot corresponding to the priority according to the priority (Horio, Fig. 3, [0039]-[0041]; User101 starts transmitting first at 12:18 as it is priority order 1 and User102 starts transmitting at 12:23 as it is priority order 2); and
transmitting a data message in the transmission time slot (Horio, Fig. 3, [0042]; the media collision determining/controlling unit 18 transmits the media data of the speech from the highest priority communication group, then transmits the lower-priority media data after the higher priority media data’s transmission has been completed).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki to include the above recited limitations as taught by Horio in order to allow one-to-many communication to be performed (Horio, [0003]).
Suzuki in view of Horio does not expressly teach receiving a data message at a time other than the transmission time slot.
However, Cadd teaches receiving a data message at a time other than the transmission time slot (Cadd, Column 4, lines 51-55; the initiating communication unit may continue to transmit call information on the acquisition channel until acknowledgements are received from target communication units).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio to include the above recited limitations as taught by Cadd in order to promote efficient use of shared communication resources (Cadd, Column 1, lines 45-56).

Regarding claim 15, Suzuki teaches an electronic device, comprising:
at least one processor (Suzuki, [0154]; microcomputer or processor); and
a memory, which is communicatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor, execution of the instructions by the at least one processor enables the electronic device to perform an operation (Suzuki, [0163]; controller implemented as nonvolatile memory that stores a predetermined program and a processor that executes the predetermined program), comprising:
constructing a target group, wherein the target group comprises the communication device and at least one other communication device, and each communication device in the target group sequentially transmits a message (Suzuki, [0137]; each device 10 sequentially transmits state information) on a communication frequency point of the target group (Suzuki, [0136]; wireless communications which inherently uses a frequency band).

transmitting a data message in the transmission time slot.
However, Horio teaches determining a priority of the communication device in the target group (Horio, Fig. 3, [0039]; priority orders of the transmission with a user ID of the speaker), and determining a transmission time slot corresponding to the priority according to the priority (Horio, Fig. 3, [0039]-[0041]; User101 starts transmitting first at 12:18 as it is priority order 1 and User102 starts transmitting at 12:23 as it is priority order 2); and
transmitting a data message in the transmission time slot (Horio, Fig. 3, [0042]; the media collision determining/controlling unit 18 transmits the media data of the speech from the highest priority communication group, then transmits the lower-priority media data after the higher priority media data’s transmission has been completed).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki to include the above recited limitations as taught by Horio in order to allow one-to-many communication to be performed (Horio, [0003]).
Suzuki in view of Horio does not expressly teach receiving a data message at a time other than the transmission time slot.
However, Cadd teaches receiving a data message at a time other than the transmission time slot (Cadd, Column 4, lines 51-55; the initiating communication unit may continue to transmit call information on the acquisition channel until acknowledgements are received from target communication units).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio to include the above recited limitations as taught by Cadd in order to promote efficient use of shared communication resources (Cadd, Column 1, lines 45-56).

Regarding claim 19, Suzuki teaches a non-transitory computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor (Suzuki, [0163]; controller implemented as nonvolatile memory that stores a predetermined program and a processor that executes the predetermined program), implements:
constructing a target group, wherein the target group comprises the communication device and at least one other communication device, and each communication device in the target group sequentially transmits a message (Suzuki, [0137]; each device 10 sequentially transmits state information) on a communication frequency point of the target group (Suzuki, [0136]; wireless communications which inherently uses a frequency band).
Suzuki does not expressly teach determining a priority of the communication device in the target group, and determining a transmission time slot corresponding to the priority according to the priority; and
transmitting a data message in the transmission time slot.
(Horio, Fig. 3, [0039]; priority orders of the transmission with a user ID of the speaker), and determining a transmission time slot corresponding to the priority according to the priority (Horio, Fig. 3, [0039]-[0041]; User101 starts transmitting first at 12:18 as it is priority order 1 and User102 starts transmitting at 12:23 as it is priority order 2); and
transmitting a data message in the transmission time slot (Horio, Fig. 3, [0042]; the media collision determining/controlling unit 18 transmits the media data of the speech from the highest priority communication group, then transmits the lower-priority media data after the higher priority media data’s transmission has been completed).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki to include the above recited limitations as taught by Horio in order to allow one-to-many communication to be performed (Horio, [0003]).
Suzuki in view of Horio does not expressly teach receiving a data message at a time other than the transmission time slot.
However, Cadd teaches receiving a data message at a time other than the transmission time slot (Cadd, Column 4, lines 51-55; the initiating communication unit may continue to transmit call information on the acquisition channel until acknowledgements are received from target communication units).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio (Cadd, Column 1, lines 45-56).

Regarding claims 9 and 18, Suzuki in view of Horio further in view of Cadd teaches the communication method according to claim 1 and the electronic device according to claim 15 above.  Suzuki does not expressly teach wherein transmitting the data message in the transmission time slot comprises:
obtaining a to-be-transmitted data information;
transmitting the to-be-transmitted data information to a transmitting queue;
extracting a data information of a preset length from the transmitting queue and transmitting the data information of the preset length in the transmission time slot.
However, Horio teaches wherein transmitting the data message in the transmission time slot comprises:
obtaining a to-be-transmitted data information (Horio, [0044]-[0054]; When Mr. m starts to speak, the media data of the speech by Mr. m is transmitted to the PoC server);
transmitting the to-be-transmitted data information to a transmitting queue (Horio, [0044]-[0054]; When Mr. m starts to speak, the media data of the speech by Mr. m is transmitted to the PoC server and then supplied to the media transfer unit 12, where it is transmitted to Mr. x after Mr. a who has higher priority is finished with his speech);
extracting a data information of a preset length from the transmitting queue and transmitting the data information of the preset length in the transmission time slot (Horio, Fig. 3, [0039]; the information stored in the media information administering table shows the starting time, ending time, and duration of speech, with the duration of transmission for the stored data to be transmitted).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki to include the above recited limitations as taught by Horio in order to allow one-to-many communication to be performed (Horio, [0003]).

Regarding claim 10, Suzuki in view of Horio further in view of Cadd teaches the communication method according to claim 1 above.  Suzuki does not expressly teach wherein receiving the data message at a time other than the transmission time slot comprises:
receiving a data information from other communication devices in the target group;
buffering the data information from other communication devices in the target group to a receiving queue corresponding to a respective communication device;
exerting a superimposing operation on all the data information and storing the superimposed data information in an output buffering queue;
sequentially outputting the superimposed data information.
However, Horio teaches wherein receiving the data message at a time other than the transmission time slot comprises:
receiving a data information from other communication devices in the target group (Horio, Fig. 12, [0085]-[0086]; a media determining process happens with more than one of the received media data based on the priority where the higher-priority media data is set to be transmitted and all the lower-priority media data is to be stored in the media storing unit);
buffering the data information from other communication devices in the target group to a receiving queue corresponding to a respective communication device (Horio, Fig. 12, [0086]-[0089]; the lower-priority media data is to be stored in the media storing unit in order of priority of the media data);
exerting a superimposing operation on all the data information and storing the superimposed data information in an output buffering queue; sequentially outputting the superimposed data information (Horio, Fig. 12, [0087]-[0089]; the lower-priority media data stored in the media storing unit is transmitted after the higher-priority media data has been transmitted in order of priority of the media data).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki to include the above recited limitations as taught by Horio in order to allow one-to-many communication to be performed (Horio, [0003]).

Claims 2, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Horio further in view of Cadd as applied to claims 1, 15, and 19 above, and further in view of Van Stralen et al. (US 2013/0202013 A1), hereafter referred Van Stralen.

Regarding claims 2, 16, and 20, Suzuki in view of Horio further in view of Cadd teaches the communication method according to claim 1, the electronic device according to claim 15, and the non-transitory computer-readable storage medium according to claim 19 above.  Suzuki in view of Horio does not expressly teach wherein constructing the target group comprises:
determining whether the target group has been established by listening-in, during a preset listening-in time period, on a preset frequency point;
if the target group has not been established, establishing the target group on a first target frequency point;
if the target group has been established, determining a second target frequency point on which the target group has been established, and joining the target group.
However, Cadd teaches wherein constructing the target group comprises:
determining whether the target group has been established by listening-in, during a preset listening-in time period, on a preset frequency point (Cadd, Fig. 6, Column 5, lines 14-20; the initiating communication unit selects an arbitrary reservation channel, then executes a collision detection protocol on the reservation channel to determine whether the reservation channel is already occupied by a previously established communication group);
if the target group has not been established (Cadd, Fig. 6, Column 5, lines 38-40; the initiating communication unit repeats searches the reservation channels until no collision is detected), establishing the target group on a first target frequency point (Cadd, Fig. 5 and 6, Column 4, lines 41-43; after reserving a communication slot the initiating communication unit establishes a communication group on an acquisition channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio to include the above recited limitations as taught by Cadd in order to promote efficient use of shared communication resources (Cadd, Column 1, lines 45-56).
Suzuki in view of Horio further in view of Cadd does not expressly teach if the target group has been established, determining a second target frequency point on which the target group has been established, and joining the target group.
However, Van Stralen teaches if the target group has been established, determining a second target frequency point on which the target group has been established, and joining the target group (Van Stralen, [0025]; a node begins the process by monitoring frequencies and changing frequencies that are monitored until the node is successful in finding the beacon signal of a hop, the node can then join the network as it wished).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio further in view of Cadd to include the above recited limitations as taught by Van Stralen in order to allow the joining of a late entrant node into an ad-hoc radio network (Van Stralen, [0006]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Horio further in view of Cadd as applied to claim 1 above, and further in view of Kanno (US 2015/0223029 A1).

Regarding claim 11, Suzuki in view of Horio further in view of Cadd teaches the communication method according to claim 1 above.  Suzuki in view of Horio further in view of Cadd does not expressly teach further comprising:
determining, according to the priority, one communication device in the target group as a master device, and determining other communication devices in the target group other than the master device as slave devices.
However, Kanno teaches further comprising:
determining, according to the priority, one communication device in the target group as a master device, and determining other communication devices in the target group other than the master device as slave devices (Kanno, [0006]; in Wi-Fi Direct networks, the respective device priority is used to determine which device is the group owner of the network).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio further in view of Cadd to include the above recited limitations as taught by Kanno in order to determining an optimal terminal device to be the group owner of the network (Kanno, [0007]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Horio in view of Cadd further in view of Van Stralen as applied to claim 2 above, and further in view of Smadi et al. (US 2015/0215811 A1), hereafter referred Smadi.

Regarding claim 3, Suzuki in view of Horio in view of Cadd further in view of Van Stralen teaches the communication method according to claim 2 above.  Suzuki in view of Horio in view of Cadd further in view of Van Stralen does not expressly teach wherein the first target frequency point and/or the second target frequency point are in an ISM 2.4 GHz frequency band.
However, Smadi teaches wherein the first target frequency point and/or the second target frequency point are in an ISM 2.4 GHz frequency band (Smadi, [0008]; ISM 2.4 GHz band can be used by the WLAN system).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio in view of Cadd further in view of Van Stralen to include the above recited limitations as taught by Smadi in order to support known standards (Smadi, [0021]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Horio in view of Cadd further in view of Van Stralen as applied to claim 2 above, and further in view of Blackenship et al. (US 2015/0043541 A1), hereafter referred Blackenship.

Regarding claim 4, Suzuki in view of Horio in view of Cadd further in view of Van Stralen teaches the communication method according to claim 2 above.  Suzuki in view of Horio does not expressly teach wherein establishing the target group comprises:
determining the first target frequency point;
transmitting, on the first target frequency point, a first group message at a preset time interval, wherein the first group message comprises a first group information and a first parameter, the first parameter is related to the priority;
receiving, on the first target frequency point, at least one second group message.
However, Cadd teaches wherein establishing the target group comprises:
determining the first target frequency point (Cadd, Fig. 5, Column 4, lines 43-45; the initiating communication unit monitors the set of acquisition channels to detect an open channel);
transmitting, on the first target frequency point, a first group message at a preset time interval (Cadd, Fig. 5, Column 4, lines 45-46; transmits call information to potential members of a communication group), wherein the first group message comprises a first group information and a first parameter, the first parameter is related to the priority (Cadd, Column 4, lines 46-65; the call information includes identification information for target communication units and information pertaining to a second reservation channel including a time at which the second reservation channel is scheduled to have an open communication slot);
receiving, on the first target frequency point, at least one second group message (Cadd, Fig. 7, Column 6, lines 12-20; once a communicating group establishes a communication slot on the sequence of communication channels, the communicating group must continue to reserve the communication slot by transmitting a reservation signal on a reservation channel, where each member of the communication group transmits a reservation signal on the reservation channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio to include the above recited limitations as taught by Cadd in order to promote efficient use of shared communication resources (Cadd, Column 1, lines 45-56).
Suzuki in view of Horio in view of Cadd further in view of Van Stralen does not expressly teach wherein the second group message comprises a second group information and a second parameter, the second parameter is related to the priority.
However, Blackenship teaches wherein the second group message comprises a second group information and a second parameter, the second parameter is related to the priority (Blackenship, [0187]-[0188]; each device reserves one time-slot, where the device transmitting on a first time-slot can select its identifier and broadcast it on the same OFDM symbol that also carries its presence signal.  All other devices receives the ID selected by the first device).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio in view of Cadd further in view of Van Stralen to include the above recited limitations as taught by Blackenship in order to save resources from continuous collision resolution such that a direct D2D transmission of data may provide more efficient utilization of radio resources (Blackenship, [0005]).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Horio in view of Cadd further in view of Van Stralen as applied to claim 2 above, and further in view of Kawakami et al. (US 2015/0117340 A1), hereafter referred Kawakami.

Regarding claim 5, Suzuki in view of Horio in view of Cadd further in view of Van Stralen teaches the communication method according to claim 2 above.  Suzuki in view of Horio in view of Cadd further in view of Van Stralen does not expressly teach wherein joining the target group comprises:
determining whether a number of existing communication devices in the target group reaches a preset number of terminals;
if the number of the existing communication devices in the target group does not reach the preset number of terminals, joining the target group.
However, Kawakami teaches wherein joining the target group comprises:
determining whether a number of existing communication devices in the target group reaches a preset number of terminals (Kawakami, Fig. 6, [0143]-[0144]; the control unit determines whether or not it is possible to add more wireless communication devices to the P2P of the wireless communication device 100A based on the Group Limit=1 constraint information);
if the number of the existing communication devices in the target group does not reach the preset number of terminals, joining the target group (Kawakami, Fig. 6, [0143]-[0144]; the control unit executes invitation processing to the wireless communication device 100B to join the existing P2P group).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio in view of Cadd further in view of Van Stralen to include the above recited limitations as taught by Kawakami in order to reliably establish a connection between two wireless communication devices (Kawakami, [0006]).

Regarding claim 8, Suzuki in view of Horio in view of Cadd in view of Van Stralen further in view of Kawakami teaches the communication method according to claim 5 above.  Suzuki does not expressly teach wherein determining the priority of the communication device in the target group, and determining the transmission time slot corresponding to the priority according to the priority comprise:
setting the priority of the communication device to be lower than the priority of other communication devices in the target group;
determining the transmission time slot based on the priority.
However, Horio teaches wherein determining the priority of the communication device in the target group, and determining the transmission time slot corresponding to the priority according to the priority comprise:
setting the priority of the communication device to be lower than the priority of other communication devices in the target group (Horio, [0044]-[0054]; Mr. a starts to speak from the higher priority.  While Mr. a is speaking, Mr. m wants to speak but is given a lower priority and as such, Mr. m media data is transmitted to the PoC server and the media transfer unit to be sent later);
determining the transmission time slot based on the priority (Horio, [0044]-[0054]; Mr. a speaks first as he has higher priority.  When Mr. m tries to speak during Mr. a speaking, his data is stored instead and transferred after Mr. a speech is over and Mr. a released the speaker’s right.).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki to include the above recited limitations as taught by Horio in order to allow one-to-many communication to be performed (Horio, [0003]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Horio in view of Cadd further in view of Kanno as applied to claim 11 above, and further in view of Yun et al. (US 2012/0224608 A1), hereafter referred Yun.

Regarding claim 14, Suzuki in view of Horio in view of Cadd further in view of Kanno teaches the communication method according to claim 11 above.  Suzuki in view of Horio further in view of Cadd does not expressly teach wherein if the communication device is the slave device;
receiving a message from the master device; and 
transmitting a response message.
However, Kanno teaches wherein if the communication device is the slave device (Kanno, [0004]; slave device connect to the LAN via the access point);
(Kanno, Fig. 5, [0046]; device 11 broadcasts a request signal to device 13); and 
transmitting a response message (Kanno, Fig. 5, [0047]; device 13 transmits an acknowledgement signal to the device 11).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio further in view of Cadd to include the above recited limitations as taught by Kanno in order to determining an optimal terminal device to be the group owner of the network (Kanno, [0007]).
Suzuki in view of Horio in view of Cadd further in view of Kanno does not expressly teach the communication method further comprises:
receiving a frequency hopping message indicative of a frequency hopping point;
switching to the frequency hopping point.
However, Yun teaches the communication method further comprises:
receiving a frequency hopping message indicative of a frequency hopping point (Yun, Fig. 5, [0056]-[0058]; the reception end determines the frequency hopping point arrives in the broadcast signal in step 505);
switching to the frequency hopping point (Yun, Fig. 5, [0058]-[0059]; when the frequency hopping point arrives, the reception end changes a frequency via which the broadcast service is to be provided according to the frequency hopping pattern and switched to the frequency hopping point).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio (Yun, [0005]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Horio in view of Cadd in view of Van Stralen further in view of Blackenship as applied to claim 4 above, and further in view of Nguyen et al. (US 2016/0360548 A1), hereafter referred Nguyen.

Regarding claim 6, Suzuki in view of Horio in view of Cadd in view of Van Stralen further in view of Blackenship teaches the communication method according to claim 4 above.  Suzuki in view of Horio in view of Cadd in view of Van Stralen further in view of Blackenship does not expressly teach wherein the first group information comprises an identifier of the target group; the second group information comprises an identifier of the target group and a device address of a communication device subordinate to the target group.
However, Nguyen teaches wherein the first group information comprises an identifier of the target group (Nguyen, Fig. 3A, [0040]; a send request frame include a group ID 22); the second group information comprises an identifier of the target group and a device address of a communication device subordinate to the target group (Nguyen, Fig. 3B, [0044]; the response frame transmitted by a node includes a group ID 32 and a node ID 33).
(Nguyen, [0002]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Horio in view of Cadd in view of Van Stralen further in view of Blackenship as applied to claims 4 and 15 above, and further in view of Chae et al. (US 2017/0303291 A1), hereafter referred Chae.

Regarding claims 7 and 17, Suzuki in view of Horio in view of Cadd in view of Van Stralen further in view of Blackenship teaches the communication method according to claim 4 and the electronic device according to claim 15 above.  Suzuki in view of Horio in view of Cadd in view of Van Stralen further in view of Blackenship does not expressly teach wherein determining the priority of the communication device in the target group, and determining the transmission time slot corresponding to the priority comprise:
comparing the first parameter and the second parameter;
determining the priority of the communication device in the target group according to a comparison result;
determining the transmission time slot based on the priority.

comparing the first parameter and the second parameter (Chae, [0114]; higher priority may correspond to higher transmit power which can be configured by a separate power control parameter);
determining the priority of the communication device in the target group according to a comparison result (Chae, [0099]; priority is determined in order of different parameters, including service type, Tx power, delay and number of pools);
determining the transmission time slot based on the priority (Chae, [0092]; when a UE of higher priority intends to transmit a signal, the priority is assigned to make a UE of lower priority stop transmission and perform reception).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio in view of Cadd in view of Van Stralen further in view of Blackenship to include the above recited limitations as taught by Chae in order to apply priority to a resource in which a D2D synchronization signal is transmitted (Chae, [0005]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Horio in view of Cadd further in view of Kanno as applied to claim 11 above, and in view of Loverich et al. (US 9,271,170 B1), hereafter referred Loverich, further in view of Yun.

Regarding claim 13, Suzuki in view of Horio in view of Cadd further in view of Kanno teaches the communication method according to claim 11 above.  Further, XXX teaches wherein if the communication device is the master device, the communication method further comprises:
calculating a group communication success rate according to the data message transmitted and received in the target group, the data message including a third parameter indicative of a quantity of successful data reception (Loverich, Column 2, lines 18-24; packet success rate (PSR), where evaluating the PSR may include determining a ratio of an amount of the data transmitted to an amount of the data received at a destination);
if the group communication success rate is lower than a preset communication success rate threshold, transmitting a frequency hopping message in the target group (Loverich, Column 10, lines 45-60; upon evaluating the metric, which includes the measured PSR, the sensor node determines whether the metric is lower than a threshold, where if the sensor node determines the metric is not lower than the threshold, then the sensor node selects a new transmission state from the list and performs the evaluation for the newly selected state).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Suzuki in view of Horio in view of Cadd further in view of Kanno to include the above recited limitations as taught by Loverich in order to ensure the selected transmission state is suitable for data transmission (Loverich, Column 9, lines 65-67).

receiving a frequency hopping response message from other communication devices in the target group;
if the frequency hopping response message of each of all the other communication devices in the target group has been received, stopping the transmission of the frequency hopping message and switching to the frequency hopping point.
However, Yun teaches the frequency hopping message comprising a frequency hopping point (Yun, Fig. 5, [0056]; receiving a broadcast signal via the first hopping pattern that has a frequency hopping point);
receiving a frequency hopping response message from other communication devices in the target group (Yun, Fig. 5, [0056]-[0058]; the reception end determines the frequency hopping point arrives in the broadcast signal in step 505);
if the frequency hopping response message of each of all the other communication devices in the target group has been received, stopping the transmission of the frequency hopping message and switching to the frequency hopping point (Yun, Fig. 5, [0058]-[0059]; when the frequency hopping point arrives, the reception end changes a frequency via which the broadcast service is to be provided according to the frequency hopping pattern and switched to the frequency hopping point).
(Yun, [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416